MEMORANDUM **
Former federal prisoner John Berry appeals pro se from the district court’s judgment dismissing his petition for writ of coram nobis, challenging his 1989 conviction for conspiracy to manufacture methamphetamine in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Reviewing de novo, we conclude that the district court did not err in dismissing Berry’s petition. See Matus-Leva v. United, States, 287 F.3d 758, 760 (9th Cir. 2002). Fatal to Berry’s claim is his failure to establish that a valid reason existed for failing to attack his conviction earlier. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.